IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF T.J.S.              : No. 89 WAL 2015
                                       :
                                       :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
PETITION OF: T.B., MOTHER              :




IN RE: ADOPTION OF T.B.S.              : No. 90 WAL 2015
                                       :
                                       :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
PETITION OF: T.B., MOTHER              :


                                    ORDER


PER CURIAM

     AND NOW, this 2nd day of April, 2015, the Petition for Allowance of Appeal is

DENIED.